E          OIZNEY       GENERAL

                       OFTEXAS




Bnmreble c. Iayin:;voters of a county may petitionsuch court t3
    :~rov',9e
            ?or the establishingor enlargingof a county
    hospital,in which event said courtwithin the time
    4esi~wte.5in such petitionshall submit to such voters
    at a specialor regularelectionthe proposition of
    Issuingbonds in such aggregateamount as may be
    desisated in said petitionfor the establishing01
    er,largIngof such hospital. Wheneverany such
    propositionshall receivee majorityof the voters cf
    t2e qualifiedpropertytax payers voting at such election,
    said commissionerscourt shall establishand maintain
    such hospitaland shell have the following2owers:
     7,
      . . .
Hon. C. K. Ford - page #2   O-7458



     "4. To issue countybonds to providefunds for the establishing,
     enlargingand equippingof said hospitaland for all other
     necessarypermanentimprovementsin connectiontherewith;
     to do all other things that may be requiredby law in order
     to rendersaid bonds valid.
     * . . .* (Emphasisadded)

It is evidentthat if this articleauthorizesthe establishmentof
a hospitaland the issuanceof hospitalbonds by a precinctof the
county,then the word "county"includes"precinct."However,we
believe it obviousthat this was not the legislativeintent.

It is well-settledthat the power to issuenegotiablebonds is
beyond the scope of power of a municipalcorporationunless it
is speciallygrantedby law, and that any doubt as to such power
will be resolvedagainst its existence. City of Brenhamv.
GermanAmericanBank, 144 U.S. 173, 549; Peck v. City of
Hempstead,65 S. W. 653; 30 Tex. Jur. 402.

In the case of Eellv. Pulte, 10 9. W. (2d) 694 (Corn.
                                                    App.), the
court had the followingto say:

     *The power to issue negotiablepaper for public improvements,
     or for money borrowedfor the purposeof acquiringsuch
     improvements,is a power which is regardedas being beyond
     the scope of power of the governingbody of a city or county
     unless it be speciallygranted. This extraordinarypower,
     when granted,can be exercisedonly in the mode and for the
     purposesspecifiedin the grant. Foster v. City of Waco,
     113 Tex. 354, 255 S.W. 1104."

It is clear, upon a readingof Article 4478, et seq., and the original
act as passeaby the Legislaturein 1913 (Acts 33rd Leg. Ch. 39), that
only a county-wideapplicationwas intended. Nowhere in the act is a
precinctauthorizedor empoweredto establisha hospital.

It will be noted that in Article 752a, Vernon'sAnnotatedTexas Statutes,
authorizingthe issuanceof road bonds.,the words "county,or any
politicalsubdivisionof a county"are used. If "county'includedits
politicalsubdivisions,  then the inclusionof "or any political
subdivisionsof a county"would have been pointless. We hold, however,
that the politicalsubdivisionwould not have had that power without
the specificauthorization.The authoritiescited above amply support
this concltiion.
.   .   ,I




             Hon. C. K. Ford - page #3   O-7458




             You are advised,therefore,that Article 4478, authorizingcounties
             to establish,etc., a countyhospitaland to issue countybonds for the
             establishment,enlargement, and equipmentof said countyhospital,
             has no applicationto a precinctof the county as such, and that the
             precinctis without corresponding power. You are furtheradvisedthat
             an examinationof all other applicablestatutesfails to reveal any
             law empoweringa precinctto establisha hospitaland issuebonds
             therefor. It follows,therefore,that no such power exists.

                                                  Very truly yaws,

                                             ATTORNEY GIcNmAL OF TEXAS

                                             s/ GeorgeW. Sparks



                                             BY
                                                  GeorgeW. Sparks
                                                        Assistant



                     OCT. 22, 1946
             A.PPROVE!D
             s/ GroverSellers
                     GENEP&OFTEKAS
             A'ITORNEX

             APPROVED
             OPINION
             COMMITTEE
             BY B. W. B.
             CHAIRMAN